Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method of segmenting an abdominal image, the method being implemented by a computer apparatus. The closest prior art, Patwardhan et al. (USPAP       2016/0106,347), shows a similar system, in which, acquiring an abdominal image to be examined (Please note, figure 4 in correlation to paragraph 0046. As indicated receiving a plurality of images of an abdominal region from an image capture device 402); and classifying pixels in the abdominal image to be examined and determining a segmented image corresponding to the abdominal image to be examined (Please note, figure 4 in correlation to paragraph 0046. As indicated receiving a plurality of images of an abdominal region from an image capture device 402. For example, the communication module receives a plurality of ultrasound images of an abdominal region of a patient. The detection module identifies a bowel tissue from at least one of the plurality of images 404. For example, the detection module includes a bowel classifier that identifies pixels in a received ultrasound image that represents the bowel tissue in the abdominal region). However, Patwardhan et al. fail to address: “for wherein the trained full convolution neural network is trained and determined based on a first training set and a second training set, the first training set comprises first sample abdominal images and pixel classification label images corresponding to the first sample abdominal images, the second training set comprises second sample abdominal images and the number of pixels of second sample abdominal images correspondingly belong to each class; wherein the determining the trained full convolution neural network comprises: acquiring the first training set and the second training set; initializing and obtaining the initial full convolution neural network, the initial full convolution neural network comprising a convolution layer and a classification layer; and training the initial full convolution neural network based on the first training set and the second training set to obtain the trained full convolution neural network; wherein during training the initial full convolution neural network based on the first training set, the initial full convolution neural network is updated according to a first training error, the first training error is determined according to a training pixel classification label image that is outputted from a classification layer by inputting a first sample abdominal image into the initial full convolution neural network, and a pixel classification label image of the first sample abdominal image; wherein during training the initial full convolution neural network based on a second training set, the initial full convolution neural network is updated according to a second training error, the second train error is determined according to an output of a training convolution image through a fully connected layer and outputted from the convolution layer by inputting the second sample abdominal image in the second training set into the initial full convolution neural network, and the number of pixels of the second sample abdominal images correspondingly belong to each class”. These distinct features have been added to each independent claim and renders them allowable.




       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, December 4, 2021